DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 9/13/2022 has been considered, and the remarks therein have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0127270 to Amarnani in view of U.S. Patent 5,518,927 to Malchesky et al.
U.S. Patent Application Publication 2014/0127270 to Amarnani discloses a medical instrument (catheter) comprising a plurality of layers configured to be removed (disintegrate, dissolve, erode, etc., Note: paragraphs [0031], [0034] and [0040]), wherein the composition may comprise different materials
(Note: paragraph [0039]), can change colors (Note: paragraph [0041]), and be fabricated from atomic layer deposition (ADL) (Note: paragraph [0043]), wherein the layers are “removed” after a predetermined amount of use occurs. However, U.S. Patent Application Publication 2014/0127270 to Amarnani lacks the resultant colors of the removed layers indicating the specific re-uses of the instrument, re-uses experienced by a user, etc.
U.S. Patent 5,518,927 to Malchesky et al. discloses an instrument having a plurality of layers, of
different pigment or color fading properties, which indicate a number of re-uses available for the instrument, wherein the color changes of the layers provide such information. In view of the teachings of U.S. Patent 5,518,927 to Malchesky et al., it would have been obvious to one skilled in the art to utilize the layer removal and characteristics (color changes) associated therewith to indicate instrument
re-uses with sterilization between such uses in order to avoid over use of the instrument.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. Applicant argues that neither Amarnani nor Malchesky discloses a coating comprising a plurality of atomic layer deposition (ALD) layers configured to be removed one-by-one by a predetermined process.  In regards to Amarnani, applicant argues that although a composition may be applied on a medical device by ALD, the composition begins to be removed, eroded dissolved, or the like upon use of the instrument (application, placement, insertion) on or inside a patient, and that Amarnani fails to disclose that the layers are removed one-by-one by a pre-determined process. Amarnani further discloses that the layers are removed after continued use, after predetermined amounts of time.  It is the position of the Office that the continued use of the instrument of Amarnani constitutes a “pre-determined process”, as broadly claimed.  Further, it would be inherent that the layers of Amarnani would be removed “one-by-one”, since the erosion process would require such a condition.  At some point during continued use, a layer is removed from the instrument, which is essentially what occurs in the present application; i.e. the ADL layers would be removed one-by-one, as claimed.  
Applicant argues that the instrument of Malchesky fails to disclose ADL layers at all, but rather discloses an impregnated plastic coating which fades after continued sterilization of the instrument.  It is the position of the Office that Malchesky discloses the desirability of relating a color change of a coating on a surgical instrument with the number of uses; i.e. a “pre-determined process”, as claimed.  Malchesky is not relied upon to teach that ADL layers on surgical instruments is well known, but rather that it is desirable to indicate the condition of an instrument surface after a given amount use.  It would have been obvious to the skilled artisan to establish a desired relationship between a given number of uses and a corresponding color “coding” since such experimentation id with the scope of such an artisan.  Similarly, it would be inherent that the level of color fading after continued use would occur one layer at a time.  The claimed variations of function set forth in the dependent claims would have been obvious to the artisan concerned with providing a functioning relationship between the claimed color “coding” and continued use of the instrument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731